            Case 1:15-cr-00616-AT Document 742 Filed 07/12/19 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                     February
                                                    One Saint Andrew’s , 2018
                                                                         Plaza
                                                    New York, New York 10007


                                                    July 12, 2019
BY ECF
The Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street, Room 2210
New York, New York 10007

        Re:    United States v. Darcy Wedd, S3 15 Cr. 616 (AT)

Dear Judge Torres:

        The Government respectfully requests that the Court enter the attached Final Order of
Forfeiture in this matter. As set forth in the proposed order, all right, title and interest of the
Defendant, Darcy Wedd, in the Specific Property was ordered forfeited pursuant to a Consent
Preliminary Order of Forfeiture as to Specific Property/Money Judgment (Docket Entry 699) and
no third-party claims have been filed for this asset within the statutory period.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                             By:                  /s/
                                                     OLGA ZVEROVICH
                                                     Assistant United States Attorney
                                                     Tel.: (212) 637-2514

Enclosure
